 

Exhibit 10.1

 

LIQUIDATING TRUST AGREEMENT

 

Dated as of February 27, 2012

 

by and among

 

Cornerstone Realty Fund, LLC

 

individually as Grantor

 

and

 

Cornerstone Industrial Properties, LLC

 

as Managing Trustee

 

 

 

 

TABLE OF CONTENTS

 

    Page       LIQUIDATING TRUST AGREEMENT   1             RECITALS:       1    
        Article I   NAME AND DEFINITIONS   1               1.1   Name   1      
        1.2   Certain Terms Defined   1             Article II   NATURE OF
TRANSFER   4               2.1   Purpose of the Trust   4               2.2   No
Reversion to the Fund   5               2.3   Payment of Liabilities   5        
      2.4   Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance   5               2.5   Incidents of Ownership
  5               2.6   Notice to Unlocated Holders of Fund Units   5          
  Article III   BENEFICIARIES   5               3.1   Beneficial Interests   5  
            3.2   Rights of Beneficiaries   6               3.3   No Transfer of
Interests of Beneficiaries   6               3.4   Managing Trustee as
Beneficiary   7             Article IV   DURATION AND TERMINATION OF TRUST   7  
            4.1   Duration   7               4.2   Other Obligations of the
Managing Trustee upon Termination   7             Article V   ADMINISTRATION OF
TRUST ASSETS   7               5.1   Sale of Trust Assets   7               5.2
  Authorized Activities   7               5.3   Payment of Claims, Expenses and
Liabilities   7               5.4   Interim Distributions of Net Cash Flow from
Operations   7               5.5   Interim Distributions of Net Sales Proceeds  
8               5.5   Final Distribution   8               5.7   Limitations on
Distributions   9               5.8   Reports to Beneficiaries and Others   9  
            5.9   Federal Income Tax Information   9               5.10  
Employment of Manager   9             Article VI   MANAGING TRUSTEE   10        
      6.1   General Powers of the Managing Trustee   10               6.2  
Specific Powers of the Managing Trustee   10               6.3   Compensation
and Expense Reimbursement   11

 

-i-

 

 

TABLE OF CONTENTS

(continued)

 

          Page               6.4   Contracts with the Managing Trustee and its
Affiliates   12               6.5   Fiduciary Duty; Standard of Care   12      
        6.6   Rebates, Give-ups and Reciprocal Arrangements   12              
6.6   Other Compensation   12             Article VII   CONCERNING THE MANAGING
TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS   13               7.1   Generally
  13               7.2   Reliance by the Managing Trustee   13               7.3
  Limitation on Liability to Third Persons   14               7.4   Recitals  
14               7.5   Indemnification   14               7.6   Rights of
Managing Trustees, Employees, Independent Contractors and Agents to Own Trust
Units or Other Property and to Engage in Other Business   16            
Article VIII   THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE   17        
      8.1   Number and Qualification of Managing Trustees   17               8.2
  Resignation and Removal   17               8.3   Appointment of Successor   17
              8.4   Acceptance of Appointment by Successor Managing Trustee   18
              8.5   Bonds   18             Article IX   CONCERNING THE
BENEFICIARIES   18               9.1   Evidence of Action by Beneficiaries   18
              9.2   Limitation on Suits by Beneficiaries   18               9.3
  Requirement of Undertaking   18             Article X   MEETING OF
BENEFICIARIES   18               10.1   Meetings of Benficiaries   18          
    10.2   Purpose of Meetings   18               10.3   Place of Meetings   18
              10.4   Notice of Meetings   19               10.5   Record Dates  
19               10.6   Quorum   19               10.7   Proxies   19          
    10.8   Inspectors of Elections   19               10.9   Actions Without a
Meeting   19             Article XI   AMENDMENTS   20               11.1  
Consent of Beneficiaries   20               11.2   Effect of Amendment   20    
          11.3   Managing Trustee’s Declining to Execute Documents   20

 

-ii-

 

 

TABLE OF CONTENTS

(continued)

 

        Page           Article XII   MISCELLANEOUS PROVISIONS   20              
12.1   Filing Documents   20               12.2   Beneficiaries Have No Rights
or Privileges as Holders of Fund Units   21               12.3   Laws as to
Construction   21               12.4   Severability   21               12.5  
Notices   21               12.6   Counterparts   21               EXHIBIT A  
A-1

 

-iii-

 

 

LIQUIDATING TRUST AGREEMENT

 

This LIQUIDATING TRUST AGREEMENT (this “Agreement”), dated as of February 27,
2012 (the “Effective Date”), by and between Cornerstone Realty Fund, LLC, a
California limited liability company, as Grantor (the “Fund”) and Cornerstone
Industrial Properties, LLC, a California limited liability company, as Managing
Trustee (the “Managing Trustee”).

 

RECITALS:

 

WHEREAS, the principal purpose for which the Fund was organized was to engage
for a competitive profit in any activity within the purposes for which limited
liability companies may be organized under the laws of the State of California,
including the Beverly-Killea Limited Liability Company Act;

 

WHEREAS, the managing member of the Fund, Cornerstone Industrial Properties,
LLC, a California limited liability company (the “Managing Member”) and the
Members of the Fund have approved the dissolution and winding down of the Fund’s
affairs pursuant the Plan (as hereinafter defined);

 

WHEREAS, the Fund will transfer all of its assets (the “Fund Assets”) and
liabilities including cash reserves set aside for the contingent and existing
obligations of the Fund and the Liquidating Trust (the “Cash Reserves”) to a
trust (the “Liquidating Trust” or “Trust”) with Cornerstone Industrial
Properties, LLC serving as its initial Managing Trustee,;

 

WHEREAS, the Fund will distribute the beneficial interests in the Trust to its
members in liquidation of the Fund in accordance with the terms hereof; and

 

WHEREAS, the Managing Trustee shall administer the Liquidating Trust pursuant to
the terms of this Agreement and, upon satisfaction of all liabilities and
obligations of the Fund and the Liquidating Trust, the Managing Trustee shall
distribute the residue of the proceeds of the liquidation of the assets of the
Fund in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Fund hereby agrees to grant, release,
assign, convey and deliver unto the Managing Trustee for the benefit of the
Beneficiaries (as hereinafter defined), all of the right, title and interest of
the Fund in and to the Fund Assets and Cash Reserves for the uses and purposes
stated herein on the Effective Date, subject to the terms and provisions set out
below, and the Managing Trustee hereby agrees to accept such Fund Assets and
Cash Reserves and such Trust, subject to the following terms and provisions:

 

Article I

NAME AND DEFINITIONS

 

1.1          Name. This Trust shall be known as the Cornerstone Realty Fund
Liquidating Trust.

 

1.2         Certain Terms Defined. For all purposes of this instrument, unless
the context otherwise requires:

 

(a)          “AFFILIATE” shall mean, with respect to any Person, (i) any Person
or entity directly or indirectly through one or more intermediaries controlling,
controlled by or under common control with another Person or entity, (ii) any
Person or entity owning or controlling ten percent (10%) or more of the
outstanding voting securities of another Person or entity, (iii) any officer,
director, partner or trustee of such Person or entity, and (iv) if such other
Person is an officer, director, partner or trustee of a Person or entity, the
Person or entity for which such other Person or entity acts in any such
capacity.

 

(b)          “AGGREGATE ASSETS VALUE” shall mean the aggregate book value of the
assets of the Fund (other than investments in bank accounts, money market funds
and other current assets) at the time of measurement before deducting
depreciation, bad debts or other similar non-cash reserves and without reduction
for any debt secured by or relating to such assets.

 

1

 

 

(c)          “AGREEMENT” shall mean this instrument as originally executed or as
it may from time to time be amended pursuant to the terms hereof.

 

(d)          “BENEFICIAL INTEREST” shall mean each Beneficiary’s proportionate
share of the Trust Assets in the Trust determined by the ratio of the number of
Fund Units held by the Initial Beneficiary on the close of business on the
Record Date in the Fund over the total number of Fund Units existing on such
Record Date in the Fund and thereafter each Beneficiary’s proportional
beneficial interest in the Trust represented by Trust Units.

 

(e)          “BENEFICIARIES” shall mean the holders of Trust Units from time to
time on or after the Record Date, including the Initial Beneficiaries and the
Subsequent Beneficiaries.

 

(f)          “CAPITAL CONTRIBUTION” shall mean, with respect to any Beneficiary,
such Beneficiary’s (or its predecessor in interest’s) “Capital Contribution” as
defined in the Fund Agreement as of the Effective Date.

 

(g)          “CASH FLOW” shall mean for each fiscal year, cash proceeds from
operations of the Trust, including without limitation, interest and other
investment income but excluding Capital Contributions, and after deducting funds
used to pay or provide for the payment of all operating expenses of the Trust
and each Trust Asset, and debt service, if any, capital improvements and
replacements unless otherwise reserved, without deduction for depreciation,
amortization or other noncash expenditures.

 

(h)          “CODE” shall mean the Internal Revenue Code of 1986, as amended.

 

(i)          “EARLY INVESTORS’ 12% INCENTIVE RETURN” shall mean, with respect to
any Beneficiary, such Beneficiary’s (or its predecessor in interest’s) “Early
Investors’ 12% Incentive Return”, if any, as defined in the Fund Agreement as of
the Effective Date.

 

(j)          “FUND AGREEMENT” shall mean the Operating Agreement of Cornerstone
Realty Fund, LLC, made effective July 19, 2001, amended and restated as of June
30, 2003, and further amended on February 22, 2007, June 2, 2009 and April 27,
2010.

 

(k)          “FUND UNITS” shall mean the limited liability company units in the
Fund held by each of the Beneficiaries as of the Record Date.

 

(l)          “GRANTOR” shall mean the Fund.

 

(m)          “GROSS REVENUES” shall mean all amounts actually collected as rents
or other charges for the use and occupancy of Trust Assets, but shall exclude
interest and other investment income of the Trust and proceeds received by the
Trust from a sale, exchange, condemnation, eminent domain taking, casualty or
other disposition of assets of the Trust.

 

(n)          “INITIAL BENEFICIARIES” shall mean the initial holders of Trust
Units.

 

(o)          “INVESTED CAPITAL CONTRIBUTION” shall mean, with respect to any
Beneficiary, such Beneficiary’s (or its predecessor in interest’s) “Invested
Capital Contribution” as defined in the Fund Agreement as of the Effective Date.

 

(p)          “LIQUIDATING DISTRIBUTIONS” shall mean the net cash proceeds
available to be distributed by the Trust to the Beneficiaries from (a) the Sale
of substantially all of the assets of the Trust or the last remaining assets of
the Trust or (b) a liquidation of the Trust Assets in connection with a
dissolution of the Trust, after (i) payment of all expenses of such Sale or
liquidation, including real estate and other brokerage commissions and
disposition fees, if applicable, (ii) the payment of any outstanding
indebtedness and other liabilities of the Trust, (iii) any amounts used to
restore any such assets of the Trust, and (iv) any amounts set aside as reserves
which the Managing Trustee in its sole discretion may deem necessary or
desirable.

 

2

 

 

(q)          “LIQUIDATING TRUST” shall mean the liquidating trust maintained by
the Managing Trustee holding the Trust Assets of the Fund, identified as the
“Cornerstone Realty Fund Liquidating Trust”; also referred to herein as the
“Trust.”

 

(r)          “MAJORITY VOTE” shall mean the affirmative vote or written consent
of Beneficiaries then owning of record more than fifty percent (50%) of the
outstanding Trust Units; provided, however, that any Trust Units owned or
otherwise controlled by the Managing Trustee or its Affiliates may not be voted
and will not be included in the total number of outstanding Trust Units for
purposes of this definition unless such Trust Units are the only Trust Units
outstanding as of the date of determination.

 

(s)          “MANAGER” shall mean such Person or Persons who have been employed
by, or who have contracted with, the Managing Trustee to assist in the
management of the Trust, and for the avoidance of doubt, the Manager may be the
Managing Member or any Affiliate of the Managing Member.

 

(t)          “MEMBERS” shall mean the members under the Fund Agreement.

 

(u)          “NET CASH FLOW FROM OPERATIONS” shall mean for each fiscal year,
Cash Flow, less Net Sales Proceeds, less cash reserves established by the
Managing Trustee, in its sole discretion, for other obligations of the Trust for
which there is no provision, less Distributions made to the Beneficiaries prior
to the end of such fiscal year.

 

(v)         “NET SALES PROCEEDS” shall mean, in the case of a transaction
described in the definition of Sale, the proceeds of any such transaction less
the amount of all real estate and other brokerage commissions, disposition fees
and closing costs paid by the Trust. In any case in which a Trust Asset is sold
and the Trust receives a payment as a result thereof, such payment also shall
constitute Net Sales Proceeds. Net Sales Proceeds shall not include any reserves
established by the Managing Trustee in its sole discretion.

 

(w)          “PERSON” shall mean any natural person, partnership, trust,
corporation, association or other legal entity, including, but not limited to,
the Managing Member and any Affiliate of the Managing Member.

 

(x)          “PLAN” shall mean that certain Cornerstone Realty Fund, LLC Plan of
Liquidation and Dissolution approved and adopted by the Members on May 29, 2011.

 

(y)          “RECORD DATE” shall mean the date selected by the Grantor for
determination of the holders of Fund Units entitled to become Beneficiaries.

 

(z)          “SALE” shall mean any transaction or series of transactions whereby
the Trust sells, grants, transfers, conveys, or relinquishes its ownership
and/or interest in any Trust Assets or any portion thereof, including any event
with respect to any Trust Asset which gives rise to a significant amount of
insurance proceeds or condemnation awards.

 

(aa)         “SUBSEQUENT BENEFICIARIES” shall mean Beneficiaries as reflected on
the books and records of the Trust from time to time after the Effective Date,
other than the Initial Beneficiaries.

 

(bb)         “TREASURY REGULATIONS” shall mean the Income Tax Regulations
promulgated under the Code by the United States Treasury Department.

 

3

 

 

(cc)         “TRUST” shall mean a California Statutory Trust pursuant to
Division 9 of the California Probate Code.

 

(dd)         “TRUST ASSETS” shall mean all the property held from time to time
by the Managing Trustee under this Agreement, which initially shall consist of
the Fund Assets of the Fund granted, assigned and conveyed to the Managing
Trustee by the Fund, the Cash Reserves, and, in addition, shall thereafter
include all proceeds and other receipts of, from, or attributable to any assets,
causes of actions or claims held by the Trust.

 

(ee)         “TRUST UNITS” shall mean those equal, undivided portions into which
the Beneficial Interests in the Trust Assets are divided, as evidenced on the
books and records of the Trust and as shall not be certificated or represented
by any form of other instrument.

 

(ff)         “TRUSTEE(S)” shall mean the original Trustee under this Agreement
and its successor(s) and assignee(s), if any.

 

(gg)         “UNITHOLDERS’ 8% PREFERRED RETURN” shall mean, with respect to any
Beneficiary, such Beneficiary’s (or its predecessor in interest’s) “Unitholders’
8% Preferred Return”, if any as defined in the Fund Agreement as of the
Effective Date.

 

Article II

NATURE OF TRANSFER

 

2.1         Purpose of the Trust.

 

(a)          It is expected that the Fund shall dissolve and liquidate prior to
fully winding up its affairs, including, but not limited to, the sale of its
remaining assets, the collection of any receivables and the payment of any
unsatisfied debts, claims, liabilities, commitments, suits and other
obligations, whether contingent or fixed or otherwise (the “Liabilities”),
except for such liabilities and obligations for which the Fund has previously
established reserves by the retention of the Cash Reserves as described in the
recitals hereto. The Trust hereby is organized for the sole purpose of winding
up the affairs of the Fund as promptly as reasonably possible and with no
objective to continue or engage in the conduct of a trade or business except as
necessary for the orderly liquidation of the Trust Assets.

 

(b)          The Cash Reserves and Fund Assets to be granted, assigned and
conveyed to the Managing Trustee as of the Effective Date will be held in the
Trust, and the Managing Trustee will: (i) further liquidate the Trust Assets as
it deems necessary to carry out the purpose of the Trust and facilitate
distribution of the Trust Assets; (ii) protect, conserve and manage the Trust
Assets in accordance with the terms and conditions hereof; and (iii) distribute
the Trust Assets in accordance with the terms and conditions hereof.

 

(c)          It is intended that for federal, state and local income tax
purposes the Trust shall be treated as a business trust under Treasury
Regulation Section 301.7701-4(b), that the Trust will be classified for federal
income tax purposes as a partnership under Treasury Regulation Section
301.7701-3(b)(1)(i) and any analogous provision of state or local law, and that
the Beneficiaries of the Trust shall be treated as partners for federal tax
purposes and any analogous provision of state or local law and shall be taxed on
their respective share of the Trust’s taxable income (including both ordinary
income and capital gains) pursuant to Section 704 of the Code and any analogous
provision of state or local law. It is further intended that the Fund business
shall continue in the Trust, that the partnership shall not terminate under 708
of the Code, that the taxable year of the partnership shall not close, and that
the Trust may use the Fund’s taxpayer identification number.

 

4

 

 

(d)          The Managing Trustee shall file all tax returns required to be
filed with any governmental agency consistent with Section 2.1(c). To the extent
that the Managing Trustee becomes liable for the payment of taxes, including
withholding taxes, with respect to income derived from the investment of funds
held hereunder or any payment made hereunder (collectively, the “Taxes”), the
Managing Trustee may pay such Taxes from the assets of the Trust. The Managing
Trustee may withhold from any payment of the Trust Assets such amount as the
Managing Trustee estimates to be sufficient to provide for the payment of such
Taxes not yet paid, and may use the sum withheld for that purpose. The Managing
Trustee shall be indemnified and held harmless by the Trust against any
liability for Taxes and for any penalties or interest with respect to Taxes on
such investment income or payments in the manner provided herein.

 

2.2          No Reversion to the Fund. In no event shall any part of the Trust
Assets revert to or be distributed to the Fund.

 

2.3          Payment of Liabilities. The Trust hereby agrees to assume all
Liabilities of the Fund on the Effective Date. Should any Liability be asserted
against the Trust as the transferee of the Trust Assets or as a result of the
assumption of the Liabilities, the Managing Trustee may use such part of the
Trust Assets as may be necessary in contesting any such Liability or in payment
thereof. In no event shall the Managing Trustee, Beneficiaries or employees or
agents of the Trust be personally liable, nor shall any personal property of
such Persons or any other Trust Assets be subject to attachment, in the event
the Trust Assets are not sufficient to satisfy the Liabilities asserted against
or payable out of the Fund’s available Trust Assets in the Trust.

 

2.4         Bill of Sale, Assignment, Acceptance and Assumption Agreement;
Instruments of Further Assurance. On the Effective Date, the Fund and the Trust
shall execute a Bill of Sale, Assignment, Acceptance and Assumption Agreement
conveying the Fund Assets, Cash Reserves and Liabilities to the Trust, a copy of
which is attached as Exhibit A hereto. After the dissolution of the Fund, such
Persons who shall have the right and power to so act, will, upon reasonable
request of the Managing Trustee, execute, acknowledge, and deliver such further
instruments and do such further acts as may be necessary or proper to carry out
effectively the purposes of this Agreement, to confirm or effectuate the
transfer to the Managing Trustee of any property intended to be covered hereby,
and to vest in the Managing Trustee, its successors and assigns, the estate,
powers, instruments or funds in trust hereunder.

 

2.5          Incidents of Ownership. The holders of Fund Units as of the Record
Date shall be the Initial Beneficiaries of the Trust as holders of Trust Units
in the Trust, and the Managing Trustee shall retain only such incidents of legal
ownership as are necessary to undertake the actions and transactions authorized
herein.

 

2.6          Notice to Unlocated Holders of Fund Units. If the Trust holds Trust
Assets for the benefit of unlocated holders of any Fund Units, due notice shall
be given to such unlocated holders of Fund Units in accordance with California
law, as applicable.

 

Article III

BENEFICIARIES

 

3.1         Beneficial Interests.

 

(a)          The Beneficial Interest of each Initial Beneficiary hereof shall be
determined by the Fund in accordance with the Fund’s list of Fund Unit holders
as of the Record Date (the “List”). The Fund will deliver the List to the
Managing Trustee promptly after the Record Date specifying the Fund Units of
each Member in the Fund. Each Fund Unit owned by a Member shall be converted
into Beneficial Interests in the Trust. For ease of administration, the List
shall express the Beneficial Interest of each Initial Beneficiary in terms of
units and it is intended that each unit shall represent one Trust Unit in the
Trust.

 

(b)          In the case of the Fund Unit holders, book-entry or other records
or any other evidence of ownership satisfactory to the Managing Trustee will be
deemed to evidence the Beneficial Interest in the Trust of each such
Beneficiary.

 

5

 

 

(c)          If any conflicting claims or demands are made or asserted with
respect to the ownership of any Trust Units, or if there should be any
disagreement between the transferees, assignees, heirs, representatives or
legatees succeeding to all or part of the interest of any Beneficiary resulting
in adverse claims or demands being made in connection with such Trust Units,
then, in any of such events, the Managing Trustee shall be entitled, at its sole
election, to refuse to comply with any such conflicting claims or demands. In so
refusing, the Managing Trustee may elect to make no payment or distribution with
respect to such Trust Units, or to make such payment to a court of competent
jurisdiction or an escrow agent, and in so doing the Managing Trustee shall not
be or become liable to any of such parties for their failure or refusal to
comply with any of such conflicting claims or demands, nor shall the Managing
Trustee be liable for interest on any funds which it may so withhold. The
Managing Trustee shall be entitled to refrain and refuse to act until either
(i) the rights of the adverse claimants have been adjudicated by a final
non-appealable judgment of a court of competent jurisdiction, (ii) all
differences have been adjusted by valid written agreement between all of such
parties, and the Managing Trustee shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Managing
Trustee a surety bond or other security satisfactory to the Managing Trustee, as
it shall deem appropriate, to fully indemnify it as between all conflicting
claims or demands.

 

3.2         Rights of Beneficiaries. Each Beneficiary shall be entitled to
participate in the rights and benefits due to a Beneficiary hereunder according
to his Beneficial Interest. Each Beneficiary shall take and hold the same
subject to all the terms and provisions of this Agreement. The interest of the
Beneficiary hereby is declared and shall be in all respects personal property
and upon the death of an individual Beneficiary, his Beneficial Interest shall
pass as personal property to his legal representative and such death shall in no
way terminate or affect the validity of this Agreement, provided that the
Managing Trustee shall not be required to evidence a book entry transfer of a
deceased Beneficiary’s Beneficial Interest to his legal representative until the
Managing Trustee shall have received Letters Testamentary or Letters of
Administration and written notice of the death of the deceased Beneficiary. A
Beneficiary shall have no title or right to, or possession, management or
control of, the Trust Assets except as herein expressly provided. No widower,
widow, heir, or devisee of any Person who may be a Beneficiary shall have any
right of dower, homestead, or inheritance, or of partition, or of any other
right, statutory or otherwise, in any property forming a part of Trust Assets
but the whole title to the Trust Assets shall be vested in the Managing Trustee
and the sole interest of the applicable Beneficiaries shall be the rights and
benefits given to such Persons under this Agreement.

 

3.3         No Transfer of Interests of Beneficiaries. No Beneficial Interest
may be transferred by any Beneficiary in person or by a duly authorized agent or
attorney, or by the properly appointed legal representatives of the Beneficiary.
No Beneficiary has authority or power to sell, assign, transfer, encumber, or in
any other manner dispose of his Beneficial Interest; provided, however, that the
Beneficial Interest shall be assignable or transferable by will, intestate
succession, or operation of law; further provided that a Beneficiary shall be
allowed to assign or transfer a Beneficial Interest held by a tax-qualified
employee retirement plan or account (including a regular IRA, a Keogh plan or a
401(k) plan) to the plan participant or account owner (or their beneficiaries),
but only if and to the extent that (x) a distribution from the plan or account
is required to be made in order to satisfy the required minimum distribution
(“RMD”) provisions applicable to such plan or account, and (y) such RMD
requirements cannot be satisfied by distributing other assets from such plan or
account, or from other accounts of such account owner; and further provided,
that the executor or administrator of the estate of a Beneficiary may mortgage,
pledge, grant a security interest in, hypothecate or otherwise encumber, the
Beneficial Interest held by the estate of such Beneficiary if necessary in order
to borrow money to pay estate, succession or inheritance taxes or the expenses
of administering the estate of the Beneficiary, upon written notice to and upon
written consent of the Managing Trustee, which consent may be withheld in the
Managing Trustee’s sole discretion.

 

Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such Beneficial Interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the Beneficial Interest of a Beneficiary shall be paid by the
Managing Trustee to the Beneficiary free and clear of all assignments,
attachments, anticipations, levies, executions, decrees and sequestrations and
shall become the property of the Beneficiary only when actually received by such
Beneficiary.

 

6

 

 

3.4         Managing Trustee as Beneficiary. The Managing Trustee, either
individually or in a representative or fiduciary capacity, may be a Beneficiary
to the same extent as if it were not a Managing Trustee hereunder and shall have
all the rights of a Beneficiary, including, without limitation, the right to
vote and to receive distributions, to the same extent as if it were not the
Managing Trustee hereunder.

 

Article IV

DURATION AND TERMINATION OF TRUST

 

4.1         Duration. The existence of this Trust shall terminate upon the
earliest of (i) a termination required by the applicable laws of the State of
California, (ii) the termination due to the distribution of all Trust Assets as
provided in Section 5.6, or (iii) February 27, 2015, provided, however, that the
Managing Trustee, in its discretion, may extend the existence of this Trust to
such later date as it may designate, if it determines that an extension is
reasonably necessary to wind up the affairs of this Trust and, if necessary, has
requested and obtained additional no-action assurances from the staff of the
U.S. Securities and Exchange Commission (the “Commission”) regarding relief from
registration and reporting requirements under the Securities Exchange Act of
1934, as amended (the “Exchange Act”) prior to any such extension.

 

4.2         Other Obligations of the Managing Trustee upon Termination. Upon
distribution of all the Trust Assets, the Managing Trustee shall pay or make
reasonable provision to pay all claims and obligations, including all
contingent, conditional or unmatured claims and obligations, known to the Trust,
but for which the identity of the claimant is unknown and not known to the
Trust, but based on the facts known to the Trust, are likely to arise or to
become known to the Trust within 10 years after the date of dissolution. Except
as otherwise specifically provided herein, upon the distribution of all Trust
Assets in the Trust, the Managing Trustee shall have no further duties or
obligations hereunder.

 

Article V

ADMINISTRATION OF TRUST ASSETS

 

5.1          Sale of Trust Assets. The Managing Trustee is hereby authorized and
directed, at such times as it may deem appropriate, to transfer, assign, or
otherwise dispose of all or any part of the Trust Assets as it deems appropriate
at public auction or at private sale for cash, securities or other property, or
upon credit (either secured or unsecured as the Managing Trustee shall
determine, in its sole discretion).

 

5.2          Authorized Activities. The Trust and the Managing Trustee are
hereby authorized to continue and engage in the conduct of any trade or business
on behalf of the Trust or the Beneficiaries and all of the terms and conditions
hereof shall be construed accordingly.

 

5.3          Payment of Claims, Expenses and Liabilities. Provided the Managing
Trustee has been advised in writing with respect to such claims, expenses,
charges, liabilities and obligations, the Managing Trustee shall pay from the
Trust Assets all claims, expenses, charges, liabilities, and obligations of the
Trust Assets and all Liabilities relating to the Trust Assets and obligations
which the Managing Trustee specifically assumes and agrees to pay pursuant to
this Agreement and such transferee liabilities which the Managing Trustee may be
obligated to pay as transferee of the Trust Assets, including, without
limitation, interest, penalties, taxes, assessments, and public charges of every
kind and nature and the costs, charges, and expenses connected with or growing
out of the execution or administration of this Trust and such other payments and
disbursements as are provided in this Agreement or which may be determined to be
a proper charge against the Trust Assets by the Managing Trustee.

 

5.4          Interim Distributions of Net Cash Flow from Operations. Subject to
Sections 5.6 and 5.7, at such times as may be determined by it in its sole
discretion, the Managing Trustee shall distribute, or cause to be distributed,
to the Beneficiaries such cash or other property comprising a portion of the
Trust Assets as the Managing Trustee may, in its sole discretion, determine may
be distributed without detriment to the conservation and protection of the Trust
Assets in the Trust, as follows:

 

7

 

 

(a)          Distributions of Net Cash Flow from Operations of the Trust for any
fiscal year will be made ninety percent (90%) to the Beneficiaries and ten
percent (10%) to the Managing Trustee until the “Unitholders’ 8% Preferred
Return” is attained (pro rata among the Beneficiaries in proportion to their
Trust Units), commencing on the date such Beneficiary (or predecessor in
interest) first contributed capital to the Fund, and assuming for the purposes
of this Section 5.4 that distributions of Net Cash Flow from Operations include
prior distributions of “Net Cash Flow from Operations” as defined under, and
made pursuant to, the Fund Agreement, that all distributions by the Fund to the
Managing Member were paid to the Managing Trustee, that all distributions by the
Fund to the Members were paid to the Beneficiaries, and that during any period
prior to the Effective Date, each Beneficiary’s Invested Capital Contribution
was his or her “Invested Capital Contribution” as defined under the Fund
Agreement;

 

(b)          Thereafter, distributions of Net Cash Flow from Operations shall be
made one hundred percent (100%) to the Beneficiaries until the Early Investors’
12% Incentive Return is attained; and

 

(c)          Thereafter, Distributions of Net Cash Flow from Operations shall be
made fifty percent (50%) to the Beneficiaries (pro rata among the Beneficiaries
in proportion to their Trust Units) and fifty percent (50%) to the Managing
Trustee.

 

5.5         Interim Distributions of Net Sales Proceeds. Subject to Sections 5.6
and 5.7, at such times as may be determined by it in its sole discretion, the
Managing Trustee shall distribute, or cause to be distributed, to the
Beneficiaries the Net Sales Proceeds, after replenishment of any reserves, in
the following order of priority:

 

(a)          First, one hundred percent (100%) to the Beneficiaries in an amount
equal to their Invested Capital Contributions, calculated at the time of such
Distribution (pro rata among the Unitholders in proportion to their Invested
Capital Contributions) and assuming for the purposes of this Section 5.5 that
distributions of Net Sales Proceeds include prior distributions of “Net Sales
Proceeds” as defined under, and made pursuant to, the Fund Agreement, that all
distributions by the Fund to the Managing Member were paid to the Managing
Trustee, that all distributions by the Fund to the Members were paid to the
Beneficiaries, and that during any period prior to the Effective Date, each
Beneficiary’s Invested Capital Contribution was his or her “Invested Capital
Contribution” as defined under the Fund Agreement.;

 

(b)          Thereafter, ninety percent (90%) to the Beneficiaries and ten
percent (10%) to the Managing Trustee until the Beneficiaries have received
distributions in an amount equal to the unpaid balance of their aggregate
Unitholders’ 8% Preferred Return (pro rata among the Unitholders in proportion
to their Trust Units); and

 

(c)          Thereafter, fifty percent (50%) to the Beneficiaries (pro rata
among the Unitholders in proportion to their Trust Units) and fifty percent
(50%) to the Managing Trustee.

 

5.6         Final Distribution. If the Managing Trustee determines that (a) all
of the real properties of the Trust have been sold, with the proceeds from such
sales and any amounts held in reserve for such properties distributed pursuant
to Section 5.5, and all other claims, expenses, charges, liabilities and
obligations of the Trust have been paid or discharged, or (b) if the existence
of the Trust shall terminate pursuant to Section 4.1 hereof and not have been
extended pursuant to such Section 4.1, then in the event of (a) or (b) above
Managing Trustee shall, consistent with the conservation and protection of the
Trust Assets, expeditiously make Liquidating Distributions to the Beneficiaries
in accordance with the priorities set forth in Section 5.5 above. The Managing
Trustee shall hold in the Trust and thereafter make disposition of all
Liquidating Distributions and other payments due any Beneficiaries who have not
been located subject to applicable state laws regarding escheat and abandoned
property. It is understood that the Managing Trustee and the Beneficiary’s bank
in any funds transfer may rely solely upon any account numbers or similar
identifying number provided by the parties hereto to identify (i) the
Beneficiary, (ii) the Beneficiary’s bank, or (iii) an intermediary bank. The
Managing Trustee may apply any of the Trust Assets for any payment order it
executes using any such identifying number, even where its use may result in a
person other than the Beneficiary being paid, or the transfer of funds to a bank
other than the Beneficiary’s bank, or an intermediary bank designated.

 

8

 

 

5.7          Limitations on Distributions. The Distributions to be made pursuant
to this Article V are subject to the limitations of this Section 5.7.
Distributions may be made only if the Managing Trustee determines in its
reasonable judgment that the Trust has sufficient cash on hand exceeding the
current and the anticipated needs of the Trust to fulfill its business purposes
(including its needs for operating expenses and reserves). No Distribution will
be declared or made if, after giving it effect, the Fund would not be able to
pay its debts as they become due in the usual course of business or the fair
market value of the Trust’s assets would be less than the sum of its
liabilities. All such Distributions to Beneficiaries shall be made only to the
Persons who, according to the books and records of the Trust, are the holders of
record of the Trust Units in respect of which such Distributions are made on the
actual date of Distribution. Neither the Trust nor the Managing Trustee shall
incur any liability for making Distributions in accordance with this Article V.

 

5.8         Reports to Beneficiaries and Others. As soon as practicable after
the end of each taxable year of the Trust on a timeline as though the Trust were
a non-accelerated filer thereunder, the Managing Trustee shall file an annual
report under cover of Form 10-K with the Commission showing the assets and
liabilities of the Trust at the end of each calendar year and the receipts and
disbursements of the Managing Trustee with respect to the Trust for such period
covered by the report. The annual report will also describe the changes in the
assets of the Trust and the actions taken by the Managing Trustee during such
period covered by the report. The financial statements contained with in such
annual report need not be audited but will be prepared on a liquidation basis in
accordance with generally accepted accounting principles The Managing Trustee
will also file periodic reports under cover of Form 8-K with the Commission
whenever an event occurs for which a Form 8-K would have been required to be
filed for the Trust or whenever, in the opinion of the Managing Trustee, any
other material event relating to the Trust or its assets has occurred. The
taxable year of the Trust shall end on December 31 of each year unless the
Managing Trustee deems it advisable to establish some other date as the date on
which the taxable year of the Trust shall end.

 

5.9          Federal Income Tax Information. Within seventy-five (75) days after
the end of each fiscal year (in the event of a calendar taxable year of the
Trust, or within one hundred twenty (120) days thereafter in the event the Trust
has changed to a non-calendar taxable year), the Managing Trustee shall direct
its agent to mail to each Person who was a Beneficiary at the close of the year,
a schedule K-1 stating the Beneficiary’s share of taxable income and tax
deductions. In addition, after receipt of a good faith written request, or in
its discretion without such request or if required by applicable law, such agent
(or if it cannot, the Managing Trustee) shall furnish to any Person who has been
a Beneficiary at any time during the preceding year a statement containing such
further information as is reasonably available to the agent or Managing Trustee,
respectively, which shall be helpful in determining the amount of taxable income
which such Person should include in such Person’s federal income tax return for
such preceding taxable year.

 

5.10       Employment of Manager.

 

(a)          The Managing Trustee shall conduct the affairs of the Trust,
devoting such time thereto as it, in its sole discretion, shall determine to be
necessary to manage Trust affairs in an efficient manner. The Managing Trustee
shall have the power to appoint, employ or contract with any Person or Persons
as the Managing Trustee may deem necessary or proper for the transaction of the
activities of the Trust, including the Manager. The Managing Trustee may grant
or delegate such authority to the Manager as the Managing Trustee may in its
sole discretion deem necessary or desirable to carry out the purpose of the
Trust without regard to whether such authority is normally granted or delegated
by trustees.

 

(b)          The Manager or other Persons shall not be required to administer
the Trust as its sole and exclusive function and may have other business
interests and may engage in other activities similar or in addition to those
relating to the Trust, including the rendering of advice or services of any kind
to investors or any other Persons and the management of other investments.

 

9

 

 

Article VI

MANAGING TRUSTEE

 

6.1          General Powers of the Managing Trustee. The Managing Trustee shall
have the power to enter into or engage in any trade or business on behalf of the
Trust and the Beneficiaries, and may use, hold, or dispose of any Trust Asset in
the furtherance of such trade or business, including the power to make
additional investments (to the extent of available cash) in debt or equity
securities.

 

6.2          Specific Powers of the Managing Trustee. In addition to the
provisions of Section 6.1, the Managing Trustee shall have the following
specific powers in addition to any powers conferred upon it by any other Section
or provision of this Agreement or any statutory laws of the State of California;
provided, however, that the enumeration of the following powers shall not be
considered in any way to limit or control the power of the Managing Trustee to
act as specifically authorized by any other Section or provision of this
Agreement and to act in such a manner as the Managing Trustee may deem necessary
or appropriate to conserve and protect any Trust Assets or to confer on the
Beneficiaries the benefits intended to be conferred upon them by this Agreement:

 

(a)          To determine the nature and amount of the consideration to be
received with respect to the sale or other disposition of, or the grant of
interests in, any Trust Assets.

 

(b)          To collect, liquidate or otherwise convert into cash, or such other
property as the Managing Trustee deems appropriate, all property, assets and
rights in any Trust Assets, and to pay, discharge and satisfy all other claims,
expenses, charges, liabilities, and obligations existing with respect to any
Trust Assets, the Trust or the Managing Trustee.

 

(c)          To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including, without
limitation, real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, property managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the Trust
Assets for services in as many capacities as such Person may be so elected,
appointed, engaged, retained or employed, to prescribe the titles, powers and
duties, terms of service and other terms and conditions of the election,
appointment, engagement, retention or employment of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Managing
Trustee to any one or more Trustees, Managers, agents, representatives,
employers, independent contractors or other Persons.

 

(d)          To retain and set aside such funds out of the Trust as the Managing
Trustee shall deem necessary or expedient to pay, or provide for the payment of
(i) unpaid claims, expenses, charges, liabilities, and obligations of the Trust
or the Fund, except to the extent that liabilities for which the Fund has
previously reserved Cash Reserves are satisfied with funds from said Cash
Reserves; (ii) contingencies; and (iii) the expenses of administering the Trust
Assets.

 

(e)          To do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain Trust Assets held by the Managing Trustee
pending sale or other disposition thereof or distribution thereof to the
Beneficiaries.

 

(f)          To hold legal title to property of the Trust in the name of the
Trust, or in the name of the Managing Trustee, or of any other Person, without
disclosure of the interest of the Trust therein.

 

(g)          To cause any investments of any part of the Trust Assets to be
registered and held in the name of any one or more of its names or in the names
of a nominee or nominees without increase or decrease of liability with respect
thereto.

 

10

 

 

(h)          To institute or defend actions or declaratory judgments or other
actions and to take such other action, in the name of the Trust or the Fund or
as otherwise required, as the Managing Trustee may deem necessary or desirable
to enforce any instruments, contracts, agreements, causes of action, claims or
rights relating to or forming a part of the Trust Assets.

 

(i)          To determine conclusively from time to time the value of and to
revalue the securities and other property of the Trust, in accordance with
independent appraisals or other information as it deems necessary or
appropriate.

 

(j)          To cancel, terminate, or amend any instruments, contracts,
agreements, obligations or causes of action relating to or forming a part of any
Trust Assets, and to execute new instruments, contracts, agreements, obligations
or causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Trust.

 

(k)          To vote by proxy or otherwise on behalf of the Beneficiaries and
with full power of substitution all shares of stock and all securities held by
the Managing Trustee hereunder and to exercise every power, election,
discretion, option and subscription right and give every notice, make every
demand, and to do every act or thing in respect to any shares of stock or any
securities held by the Managing Trustee which the Managing Trustee might or
could do if the Managing Trustee was the absolute owner thereof.

 

(l)          To undertake or join in any merger, plan of reorganization,
consolidation, liquidation, dissolution, readjustment or other transaction of
any corporation, any of whose shares of stock or other securities, obligations,
or properties may at any time constitute a part of any Trust Assets, and to
accept the substituted shares of stock, bonds, securities, obligations and
properties and to hold the same in trust in accordance with the provisions
hereof.

 

(m)          In connection with the sale or other disposition or distribution of
any securities held by the Managing Trustee, to comply with the applicable
federal and state securities laws, and to enter into agreements relating to the
sale or other disposition or distribution thereof.

 

(n)          To authorize transactions between corporations or other entities
whose securities, or other interests therein (either in the nature of debt or
equity) are held by the Managing Trustee as part of any Trust Assets.

 

(o)          To terminate and dissolve any entities owned by the Trust.

 

(p)          To have a judicial settlement of its account of the Trust at any
time to the extent it determines necessary or advisable.

 

(q)          To perform any act authorized, permitted, or required under any
instrument, contract, agreement, right, obligation or cause of action relating
to or forming a part of any Trust Assets whether in the nature of an approval,
consent, demand or notice thereunder or otherwise, unless such act would require
the consent of the Beneficiaries in accordance with the express provisions of
this Agreement.

 

6.3         Compensation and Expense Reimbursement. The Managing Trustee and/or
its Affiliates shall be entitled to receive the following compensation and
expense reimbursements:

 

(a)          Reimbursement of actual cost of goods and materials and services
necessary to the prudent operation of the Trust which are supplied to the Trust
by the Managing Trustee but not in excess of the cost that the Trust would pay
an unaffiliated third party for such goods, materials or services, provided,
however, that the Trust will not reimburse the Managing Trustee or its
Affiliates for the general overhead of the Managing Trustee or its Affiliates;

 

11

 

 

(b)          Property management fees of no more than six percent (6%) of the
gross income generated by the Trust from gross rental income generated by the
Trust Assets;

 

(c)          Leasing commissions paid upon execution of new and renewal leases
equal to six percent (6%) of rent scheduled to be paid during the first and
second year of the lease, five percent (5%) during the third and fourth years
and four percent (4%) during the fifth and later years;

 

(d)          Construction supervision fee equal to ten percent (10%) of the cost
of tenant improvements and capital improvements to the Trust Assets;

 

(e)          Distribution of a portion of Net Cash Flow from Operations in
accordance with Section 5.4;

 

(f)           Property disposition fees equal to six percent (6%) of the
contract sales price of the Trust Assets sold by the Managing Trustee and/or its
Affiliates pursuant to a non-exclusive arrangement; and

 

(g)         Distribution of a portion of the Net Sales Proceeds in accordance
with Section 5.5.

 

6.4         Contracts with the Managing Trustee and its Affiliates. Any
agreements, contracts and arrangements with the Managing Trustee or its
Affiliates permitted hereunder shall be subject to the following conditions: (i)
any such agreements, contracts or arrangements, other than for property leasing
services, property management services, construction supervision services or
property disposition services provided for in Sections 6.3(b), 6.3(c), 6.3(d)
and 6.3(f) of this Agreement, shall be embodied in a written contract which
describes the services to be rendered and all compensation to be paid; (ii) the
compensation, price or fee must be competitive with the compensation price or
fee of any non-affiliate which could render comparable services or sell or lease
comparable goods on competitive terms to the Trust; (iii) any such agreements,
contracts or arrangements shall be fully and promptly disclosed to all
Beneficiaries in the reports made available pursuant to Section 5.8; (iv) any
such agreements, contracts or arrangements other than for Property leasing
services, Property management services, construction supervision services or
Property disposition services provided for in Sections 6.3(b), 6.3(c), 6.3(d)
and 6.3(f) of this Agreement shall be terminable by a majority in Beneficial
Interest of the Beneficiaries, without penalty, upon not more than sixty (60)
days’ prior written notice; (v) the Managing Trustee or its Affiliate must be
previously and independently engaged in the business of rendering the services
or selling or leasing the goods to be provided, as an ordinary and ongoing
business; and (vi) goods or services other than for property leasing services,
property management services, construction supervision services or property
disposition services provided for in Sections 6.3(b), 6.3(c), 6.3(d) and 6.3(f)
of this Agreement shall be provided by the Managing Trustee only in
extraordinary circumstances.

 

6.5          Fiduciary Duty; Standard of Care. The Managing Trustee shall have
fiduciary responsibility for the safekeeping and use of all funds and assets of
the Trust, whether or not in the Managing Trustee’s possession or control. The
Managing Trustee shall not employ, or permit another to employ such funds or
assets in any manner except for the exclusive benefit of the Trust. Each person
appointed by the Managing Trustee to perform duties for the Trust will discharge
his or her duties in good faith, with the care an ordinarily prudent person in a
like position would exercise under similar circumstances, and in a manner he or
she reasonably believes to be in the best interests of the Trust.

 

6.6          Rebates, Give-ups and Reciprocal Arrangements. No rebates or
give-ups may be received by the Managing Trustee or its Affiliates nor may the
Managing Trustee or its Affiliates participate in any reciprocal business
arrangements which would circumvent the provisions of this Agreement.

 

6.7          Other Compensation. Other than as specifically provided in this
Agreement, neither the Managing Trustee nor its Affiliates shall be compensated
for services rendered to the Trust. The Managing Trustee and its Affiliates
cannot receive any fees or other compensation from the Trust except as
specifically provided for in this Agreement.

 

12

 

 

Article VII

CONCERNING THE MANAGING TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS

 

7.1         Generally. The Managing Trustee accepts and undertakes to discharge
the Trust created by this Agreement, upon the terms and conditions thereof on
behalf of the Beneficiaries. The Managing Trustee shall exercise such rights and
powers vested in it by this Agreement, and use the same degree of care and skill
in its exercise as a prudent man would exercise or use under the circumstances
in the conduct of his own affairs. No provision of this Agreement shall be
construed to relieve the Managing Trustee from liability for its own willful
misconduct, knowingly and intentionally committed in bad faith, except that:

 

(a)          No successor Managing Trustee shall be in any way responsible for
the acts or omissions of the Managing Trustee in office prior to the date on
which it became a Managing Trustee.

 

(b)          The Managing Trustee shall not be liable for the performance of
such duties and obligations as are specifically set forth in this Agreement
except for its fraud, willful misconduct or gross negligence, and no implied
covenants or obligations shall be read into this Agreement against the Managing
Trustee.

 

(c)          The Managing Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Managing Trustee and conforming to the
requirements of this Agreement.

 

(d)          The Managing Trustee shall not be liable for any act which the
Managing Trustee may do or omit to do hereunder, or for any mistake of fact or
law, or for any error of judgment, or for the misconduct of any employee, agent,
representative or attorney appointed by it, or for anything that it may do or
refrain from doing in connection with this Agreement while acting in good faith
and in a manner he, she or it reasonably believed to be in or not opposed to the
best interests of the Trust or its Beneficiaries; and whose actions did not
breach such Person’s fiduciary duties to the Trust and whose actions did not
constitute fraud, willful misconduct or gross negligence, and with respect to a
criminal action or proceeding, if the Person had no reasonable cause to believe
his, her or its conduct was unlawful.

 

(e)          The duties and obligations of the Managing Trustee shall be limited
to and determined solely by the express provisions of this Agreement, and no
implied duties or obligations shall be read into this Agreement against the
Managing Trustee.

 

7.2         Reliance by the Managing Trustee. Except as otherwise provided in
Section 7.1 of this Agreement:

 

(a)          The Managing Trustee may rely and shall be protected in acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

(b)          The Managing Trustee may consult with legal counsel, auditors or
other experts to be selected by it, including firms with which the Managing
Trustee may be an Affiliate, and the advice or opinion of such counsel,
accountants, auditors or other experts shall be full and complete protection to
the Managing Trustee, the employees and the agents of the Managing Trustee in
respect of any action taken or omitted or suffered by them in good faith and in
reliance on, or in accordance with, such advice or opinion.

 

(c)          Persons dealing with the Managing Trustee shall look only to the
Trust Assets to satisfy any liability incurred by the Managing Trustee to such
Person in carrying out the terms of this Agreement, and the Managing Trustee
shall have no personal obligation to satisfy any such liability.

 

13

 

 

(d)          As far as practicable and except as expressly permitted above, the
Managing Trustee shall cause any written instrument creating an obligation of
the Trust to include a reference to this Agreement and to provide that neither
the Beneficiaries, the Managing Trustee nor their agents shall be liable
thereunder and that the other parties to such instrument shall look solely to
the Trust Assets for the payment of any claim thereunder or the performance
thereof; provided, however, that the omission of such provision from any such
instrument shall not render the Beneficiaries, the Managing Trustee, or their
agents liable, nor shall the Managing Trustee be liable to anyone for such
omission.

 

7.3         Limitation on Liability to Third Persons. No Beneficiary shall be
subject to any personal liability whatsoever, in tort, contract or otherwise, to
any Person in connection with the Trust Assets or the affairs of the Trust; and
neither the Managing Trustee nor any employee or agent of the Trust shall be
subject to any personal liability whatsoever, in tort, contract or otherwise, to
any Person in connection with any Trust Assets or the affairs of the Trust,
except for such Person’s own willful misconduct, knowingly and intentionally
committed in bad faith; and all such other Persons shall look solely to any
Trust Assets for satisfaction of claims of any nature arising in connection with
the affairs of the Trust. The Managing Trustee shall purchase and maintain
insurance as it deems reasonably necessary for the protection of all Trust
Assets, its Beneficiaries, the Trustee and its employees and agents in such
amount as the Managing Trustee shall deem adequate to cover all foreseeable
liability to the extent available at reasonable rates.

 

7.4         Recitals. Any written instrument creating an obligation of the Trust
shall be conclusively taken to have been executed or done by the Managing
Trustee, or the employee or agent of this Trust only in its capacity as Managing
Trustee under this Agreement or in its capacity as employee or agent of the
Trust.

 

7.5         Indemnification.

 

(a)          Subject to all of the provisions of this Section 7.5, the Trust
shall indemnify a Person who was or is a party or is threatened to be made a
party to a threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative and whether formal or informal,
other than an action by or in the right of the Trust, by reason of the fact that
he, she or it is or was a Managing Trustee of the Trust, or is or was serving at
the request of the Trust as a director, officer, partner, trustee, employee or
agent of another foreign or domestic limited liability company, corporation,
partnership, joint venture, trust or other enterprise, whether for profit or
not, against expenses, including attorneys’ fees, judgments, penalties, fines
and amounts paid in settlement actually and reasonably incurred by him, her or
it in connection with the action, suit or proceeding, if the Person acted in
good faith and in a manner he, she or it reasonably believed to be in or not
opposed to the best interests of the Trust or its Beneficiaries, did not breach
such Person’s fiduciary duties to the Trust and whose actions did not constitute
fraud, willful misconduct or gross negligence, and with respect to a criminal
action or proceeding, if the Person had no reasonable cause to believe his, her
or its conduct was unlawful.  The termination of an action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, does not, itself, create a presumption that the Person did not
act in good faith and in a manner which he, she or it reasonably believed to be
in or not opposed to the best interests of the Trust or its Beneficiaries, and,
with respect to a criminal action or proceeding, had reasonable cause to believe
that his, her or its conduct was not unlawful.

 

(b)          Indemnification shall not be made to a Person for a claim, issue,
or matter in which the Person has been found liable to the Trust unless and only
to the extent that the court in which the action or suit was brought has
determined upon application that, despite the adjudication of liability but in
view of all circumstances of the case, the Person is fairly and reasonably
entitled to indemnification for the expenses which the court considers proper.

 

(c)          To the extent that a Person has been successful on the merits or
otherwise in defense of an action, suit, or proceeding referred to in Sections
7.5(a) or 7.5(b) of this Agreement, or in defense of a claim, issue or matter in
the action, suit, or proceeding, he, she or it shall be indemnified against
expenses, including actual and reasonable attorneys’ fees, incurred by him, her
or it in connection with the action, suit or proceeding and an action, suit, or
proceeding brought to enforce the mandatory indemnification provided in this
Section 7.5.

 

14

 

 

(d)          An indemnification under Sections 7.5(a) or 7.5(b) of this
Agreement, unless ordered by a court, shall be made by the Trust only as
authorized in the specific case upon a determination that indemnification of the
Person is proper in the circumstances because he, she or it has met the
applicable standard of conduct set forth in Sections 7.5(a) or 7.5(b), whichever
is applicable.  Determination that indemnification is proper shall be made as
follows:

 

(1)         For the indemnification of the Managing Trustee, such determination
shall be made only if all of the following conditions shall be satisfied:

 

a.            The Managing Trustee has determined, in good faith, that the
course of conduct which caused the loss or liability was in the best interests
of the Fund.

 

b.            Such liability or loss was not the result of fraud, gross
negligence or willful misconduct by the Managing Trustee.

 

c.            Such indemnification or agreement to hold harmless is recoverable
only out of the assets of the Trust and not from the Beneficiaries.

 

d.            Such determination shall be made in either of the following ways:
(A) by independent legal counsel in a written opinion; or (B) by the
Beneficiaries pursuant to Article X.

 

e.            If and only to the extent prohibited by applicable law,
indemnification will not be allowed on any liability imposed by judgment, and
costs associated therewith, including attorneys’ fees, arising from or out of a
violation of state or federal securities laws associated with the offer and sale
of the Fund’s Units.  Indemnification will be allowed for settlements and
related expenses of lawsuits alleging securities law violations, and for
expenses incurred in successfully defending such lawsuits if (1) there has been
a successful adjudication of the merits of each count involving alleged
securities law violations as to the indemnitee or (2) the claims have been
dismissed with prejudice on the merits by a court of competent jurisdiction as
to the indemnitee or (3) a court of competent jurisdiction approves the
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and related costs should be made and prior to seeking such
approval, the court has been apprised that the California Commissioner of
Corporations and the Securities and Exchange Commission believes that
indemnification for violations of securities law violates the California
Corporate Securities Law of 1968 and the Securities Act of 1933 and is against
public policy and therefore unenforceable.

 

(2)         For the indemnification of all Persons other than the Managing
Trustee, such determination shall be made in any of the following ways: (A) by
the Managing Trustee provided the Managing Trustee was not a party to the
action, suit or proceeding; (B) by independent legal counsel in a written
opinion; or (C) by the Beneficiaries pursuant to Article X.

 

(e)          If a Person is entitled to indemnification under Sections 7.5(a) or
7.5(b) of this Agreement for a portion of expenses including attorneys’ fees,
judgments, penalties, fines and amounts paid in settlement, but not for the
total amount thereof, the Trust may indemnify the Person for the portion of the
expenses, judgments, penalties, fines or amounts paid in settlement for which
the Person is entitled to be indemnified.

 

15

 

 

(f)           Expenses incurred in defending a civil or criminal action, suit or
proceeding described in Sections 7.5(a) or 7.5(b) of this Agreement may be paid
by the Trust in advance of the final disposition of the action, suit or
proceeding upon receipt of an undertaking by or on behalf of the Person involved
to repay the expenses if it is ultimately determined that the Person is not
entitled to be indemnified by the Fund and, in the event of an action initiated
by a Beneficiary or a third party, provided a court of competent jurisdiction
specifically approves such advance.  The undertaking shall be by unlimited
general obligation of the Person on whose behalf advances are made but need not
be secured.

 

(g)          The Trust may, to the extent authorized from time to time by the
Managing Trustee, grant rights to indemnification and to the advancement of
expenses to any employee or agent of the Trust to the fullest extent of the
provisions of this Section 7.5(a) with respect to the indemnification and
advancement of expenses of the Managing Trustee and officers of the Fund.

 

(h)          The indemnification provided in the foregoing sections of this
Section 7.5 continues as to a Person who has ceased to be a Managing Trustee,
officer, employee or agent and shall inure to the benefit of the heirs,
executors and administrators of such Person.

 

(i)           The Trust may purchase and maintain insurance on behalf of any
Person who is or was a Managing Trustee, officer, employee or agent of the
Trust, or who is or was serving at the request of the Trust as a director,
officer, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise against any liability
asserted against such Person and incurred by such Person in any such capacity or
arising out of such Person’s status as such, whether or not the Fund would have
power to indemnify such Person against such liability under this Agreement or
the laws of the State of California.  The Trust will not incur the cost of that
portion of liability insurance which insures the Managing Trustee for any
liability for which the Fund is prohibited from indemnifying the Managing
Trustee.

 

(j)           The right to indemnification conferred in this Section 7.5 shall
be a contract right, and shall apply to services of a Managing Trustee or
officer as an employee or agent of the Trust as well as in such Person’s
capacity as a Managing Trustee or officer.  Except as provided in Section 7.5(d)
of this Agreement, the Trust shall have no obligations under this Section 7.5 to
indemnify any Person in connection with any proceeding, or part thereof,
initiated by such Person without authorization by the Managing Trustee.

 

(k)          The indemnification or advancement of expenses provided under this
Section 7.5 is not exclusive of other rights to which a Person seeking
indemnification or advancement of expenses may be entitled under a contractual
arrangement with the Trust.  However, the total amount of expenses advanced or
indemnified from all sources combined shall not exceed the amount of actual
expenses incurred by the Person seeking indemnification or advancement of
expenses.

 

(l)            No amendment or deletion of this Section 7.5 shall apply to or
have any effect on any Managing Trustee or officer of the Trust for or with
respect to any acts or omissions of any such Person occurring prior to such
amendment or repeal.

 

7.6          Rights of Managing Trustees, Employees, Independent Contractors and
Agents to Own Trust Units or Other Property and to Engage in Other Business. Any
Managing Trustee, employee, independent contractor or agent, including the
Manager, may own, hold and dispose of Trust Units for its individual account,
and may exercise all rights thereof and thereunder to the same extent and in the
same manner as if it were not a Managing Trustee, employee, independent
contractor or agent. Any Managing Trustee, employee, independent contractor or
agent, including the Manager, may, in its personal capacity or in the capacity
of trustee, manager, officer, director, shareholder, partner, member, advisor,
employee of any Person or otherwise, have business interests and holdings
similar to or in addition to those relating to the Trust. Any Managing Trustee,
employee, independent contractor or agent of the Trust, including the Manager,
may be a trustee, manager, officer, director, shareholder, partner, member,
advisor, employee or independent contractor of, or otherwise have a direct or
indirect interest in, any Person who may be engaged to render advice or services
to the Trust, and may receive compensation from such Person as well as
compensation as Trustee, employee, independent contractor or agent, including as
Manager, or otherwise hereunder so long as such interest is disclosed to the
Managing Trustee. None of these activities in and of themselves shall be deemed
to conflict with its duties as Managing Trustee, employee, independent
contractor or agent, including as Manager.

 

16

 

 

Article VIII

THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE

 

8.1          Number and Qualification of Managing Trustees. Subject to the
provisions of Section 8.3 of the Agreement relating to the period pending the
appointment of a successor Managing Trustee, there shall be one Managing Trustee
of this Trust, which shall be a citizen and resident of or a corporation or
other entity which is incorporated or formed under the laws of a state of the
United States. The number of Managing Trustees may be increased or decreased
from time to time by the Managing Trustee.

 

If any entity Managing Trustee shall change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other entity
such entity Managing Trustee shall be deemed to be a continuing entity and shall
continue to act as a Managing Trustee hereunder with the same liabilities,
duties, powers, titles, discretions and privileges as are herein specified for a
Managing Trustee.

 

8.2          Resignation and Removal. Except as otherwise provided in this
Section 8.2, until the dissolution of the Trust, the Managing Trustee shall not
take any voluntary step to dissolve itself or to resign as Managing Trustee. The
Managing Trustee shall have the right to resign voluntarily as Managing Trustee
or to dissolve itself with the concurrence of the Beneficiaries by a Majority
Vote; provided, however, that the Managing Trustee may, without the consent of
the Beneficiaries, to the extent permitted by law, substitute in its stead as
Managing Trustee any entity which has, by merger, consolidation or otherwise,
acquired substantially all of such Managing Trustee’s assets, stock or other
evidence of equity interest and continued its business. Any Managing Trustee may
be removed only upon the Majority Vote of Beneficiaries. All obligations of the
Managing Trustee hereunder shall cease and terminate on the effective date of
its resignation or removal and its sole responsibility thereafter shall be to
hold the Trust Assets for a period of thirty (30) calendar days following the
effective date of resignation or removal, at which time, if a successor Managing
Trustee shall have been appointed and have accepted such appointment in a
writing to the Beneficiaries, then upon written notice thereof given by the
successor Managing Trustee to the resigning Managing Trustee, the resigning
Managing Trustee shall deliver the Trust Assets to the successor Managing
Trustee. If a successor Managing Trustee shall not have been appointed within a
thirty (30) day period from the predecessor Managing Trustee’s resignation or
removal, for any reason whatsoever, the resigning Managing Trustee shall deliver
the Trust Assets to a court of competent jurisdiction in the county in which the
Trust Assets are there being held and give written notice of the same to the
parties hereto.

 

The resigning Managing Trustee shall be entitled to payment of any unpaid fees
(which shall be pro-rated as of the effective date of the resignation or
removal) and expenses and to reimbursement by the Beneficiaries out of the Trust
Assets for any expenses incurred in connection with the transfer of the Trust
Assets pursuant to and in accordance with the provisions of this Section 8.2 of
this Agreement.

 

8.3          Appointment of Successor. Should at any time a Managing Trustee
resign or be removed, unless any remaining Managing Trustees shall decrease the
number of Managing Trustees of the Trust pursuant to Section 8.1 hereof, a
vacancy shall be deemed to exist and a successor shall be appointed by any
remaining Managing Trustees. If there are no remaining Managing Trustees, the
Beneficiaries may, pursuant to Article X hereof, call a meeting to appoint a
successor Managing Trustee upon the Majority Vote of Beneficiaries. If such a
vacancy is not filled by any remaining Managing Trustees within ninety (90)
days, the remaining Managing Trustees must notify the Beneficiaries of their
inability to fill such vacancy, and the Beneficiaries may, pursuant to Article X
hereof, call a meeting to appoint a successor Managing Trustee by a Majority
Vote of Beneficiaries. Pending the appointment of a successor Managing Trustee,
the remaining Managing Trustee or Trustees then serving may take any action in
the manner set forth in this Agreement.

 

17

 

 

8.4          Acceptance of Appointment by Successor Managing Trustee. Any
successor Managing Trustee appointed hereunder shall execute an instrument
accepting such appointment hereunder. Thereupon such successor Managing Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of his or its predecessor in the Trust
hereunder with like effect as if originally named therein.

 

8.5          Bonds. No bond shall be required of the original Managing Trustee
hereunder, and no bond shall be required of any successor Managing Trustee
hereunder. If a bond is required by law, no surety or security with respect to
such bond shall be required unless required by law.

 

Article IX

CONCERNING THE BENEFICIARIES

 

9.1          Evidence of Action by Beneficiaries. Whenever in this Agreement it
is provided that the Beneficiaries may take any action (including the making of
any demand or request, the giving of any notice, consent, or waiver, the removal
of a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing, or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article X of this agreement. Such meeting or
writing may take any form permitted under California law.

 

9.2          Limitation on Suits by Beneficiaries. No Beneficiary shall have any
right by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustees upon or
under or with respect to any Trust Assets or the agreements relating to or
forming part of any Trust Assets, and the Beneficiaries do hereby waive any such
right.

 

9.3          Requirement of Undertaking. The Managing Trustee may request any
court to require, and any court may in its discretion require, in any suit for
the enforcement of any right or remedy under this Agreement, or in any suit
against the Managing Trustee for any action taken or omitted by it as Managing
Trustee, the filing by any party litigant in such suit of an undertaking to pay
the costs of such suit, and such court may in its discretion assess reasonable
costs, including reasonable attorneys’ fees, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided, however, that the provisions of this
Section shall not apply to any suit by the Managing Trustee.

 

Article X

MEETING OF BENEFICIARIES

 

10.1        Meetings of Beneficiaries. Meetings of all Beneficiaries may be
called by the Managing Trustee and shall be called upon the written request to
the Managing Trustee of Beneficiaries holding in the aggregate at least a
majority of the Beneficial Interests owned by all Beneficiaries. The request
shall state the purpose or purposes for which the meeting is to be called.

 

10.2       Purpose of Meetings. A meeting of the Beneficiaries may be called at
any time and from time to time pursuant to the provisions of this Article for
the purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Managing Trustee.

 

10.3       Place of Meetings. All meetings of the Beneficiaries shall be held at
the principal office of the Trust or at such other place as shall be determined
by the Managing Trustee and stated in the notice of meeting.

 

18

 

 

10.4        Notice of Meetings.  In the case of a meeting requested by
Beneficiaries holding at least a majority in the aggregate of the Beneficial
Interests owned by all Beneficiaries, the notice shall be delivered to the
Beneficiaries of the Trust within 10 business days of receipt of such request. 
Except as otherwise provided by statute, written notice of the time, place and
purposes of a meeting of Beneficiaries shall be given not less than 10 nor more
than 60 days before the date of the meeting to each Beneficiary, either
personally or by mailing such notice to its last address as it appears on the
books and records of the Trust.  The notice must include a detailed statement of
the action proposed, including a verbatim statement of the wording of any
resolution proposed for adoption by the Beneficiaries and of any proposed
amendment to the Agreement. The Trust will provide for proxies or written
consents which specify a choice between approval and disapproval of each matter
to be acted upon at the meeting.  No notice need be given of an adjourned
meeting provided the time and place to which such meeting is adjourned are
announced at the meeting at which the adjournment is taken and at the adjourned
meeting only such business is transacted as might have been transacted at the
original meeting.  However, if after the adjournment a new record date is fixed
for the adjourned meeting, a notice of the adjourned meeting shall be given to
each Beneficiary of record on the new record date entitled to notice as provided
in this Agreement.

 

10.5       Record Dates.  The Managing Trustee may fix in advance a date as the
record date for the purpose of determining Beneficiaries entitled to notice of
and to vote at a meeting of Beneficiaries or an adjournment thereof, or to
express consent or to dissent from a proposal without a meeting, or for the
purpose of determining Beneficiaries entitled to receive payment of a
Distribution or allotment of a right, or for the purpose of any other action. 
The date fixed shall not be more than 60 nor less than 20 days before the date
of the meeting, nor more than 60 days before any other action.  In such case
only such Beneficiaries as shall be Beneficiaries of record on the date so fixed
shall be entitled to notice of and to vote at such meeting or adjournment
thereof, or to express consent or to dissent from such proposal, or to receive
payment of such Distribution or to receive such allotment of rights, or to
participate in any other action, as the case may be, notwithstanding any
transfer of any Units on the books of the Trust, or otherwise, after any such
record date.

 

10.6       Quorum.  Unless a greater or lesser quorum is required in the
California law, the Beneficiaries present at a meeting in person or by proxy
who, as of the record date for such meeting, were holders of a majority of the
Beneficial Interests held by all Beneficiaries shall constitute a quorum at the
meeting.  Whether or not a quorum is present, a meeting of Beneficiaries may be
adjourned by a vote of the Beneficiaries present in person or by proxy.

 

10.7       Proxies.  A Beneficiary entitled to vote at a meeting of
Beneficiaries or to express consent or dissent without a meeting may authorize
other Persons to act for such Beneficiary by proxy.  A proxy shall be signed by
the Beneficiary or its authorized agent or representative and shall not be valid
after the expiration of one year from its date unless otherwise provided in the
proxy.  A proxy is revocable at the pleasure of the Beneficiary executing it
except as otherwise provided by California law.

 

10.8        Inspectors of Election.  The Managing Trustee, in advance of a
Beneficiaries’ meeting, may, and on request of a Beneficiary entitled to vote
thereat shall, appoint one or more inspectors.  In case a Person appointed fails
to appear or act, the vacancy may be filled by appointment made by the Managing
Trustee in advance of the meeting or at the meeting by the Person presiding
thereat.  If appointed, the inspectors shall determine the Beneficial Interests
of all Beneficiaries represented at the meeting, the existence of a quorum and
the validity and effect of proxies, and shall receive votes, ballots or
consents, hear and determine challenges or consents, determine the result, and
do such acts as are proper to conduct the election or vote with fairness to all
Beneficiaries.  On request of the person presiding at the meeting or a
Beneficiary entitled to vote thereat, the inspectors shall make and execute a
written report to the Person presiding at the meeting of any of the facts found
by them and matters determined by them.  The report shall be prima facie
evidence of the facts stated and of the vote as certified by the inspectors.

 

10.9        Actions Without a Meeting.  Any action required or permitted to be
taken at a meeting of the Beneficiaries may be taken without a meeting, without
prior notice, and without a vote, if consents in writing, setting forth the
action so taken, are signed by the number of Beneficiaries required to approve
such action, but in no event less than a majority in Beneficial Interest of the
Beneficiaries.  Each written consent will bear the date and signature of each
Beneficiary who signs the consent.

 

19

 

 

Article XI

AMENDMENTS

 

11.1       Consent of Beneficiaries. Upon the Majority Vote of Beneficiaries, or
such greater percentage as shall be specified in this Agreement for the taking
of an action by the Beneficiaries under the affected provision of this
Agreement, the Managing Trustee shall promptly make and execute a declaration
amending this Agreement for the purpose of adding any material provisions to or
changing in any material manner or eliminating any of the material provisions of
this Agreement or amendments thereto as they apply to the Trust; provided,
however, that no such amendment shall affect the Beneficiaries’ rights to
receive their pro rata shares of the Trust Assets at the time of distribution;
provided further, however, that, so long as such amendment has been approved by
the Managing Trustee, no consent of the Beneficiaries shall be required with
respect to any amendment made (a) solely for the purpose of facilitating the
transferability by Beneficiaries of Trust Units, (b) to comply with applicable
laws, including tax laws or to satisfy any requirements, conditions, guidelines
or opinions contained in any opinion, directive, order, ruling or regulation of
the Commission, the Internal Revenue Service or any other U.S. federal or state
or non-U.S. governmental agency, compliance with which the Managing Trustee
deems to be in the best interest of the Beneficiaries as a whole, (c) to obtain
no-action assurances from the staff of the Commission regarding relief from
registration and reporting requirements under the Exchange Act, which relief the
Managing Trustee deems to be in the best interest of the Beneficiaries as a
whole, (d) to cause the Trust to be treated as a liquidating trust under
Treasury Regulation Section 301.7701-4(d) and any analogous provision of state
or local law, if the Managing Trustee deems it to be in the best interests of
the Beneficiaries as a whole, or (e) to cure any ambiguity, to correct or
supplement any provision herein which may be inconsistent with any other
provision herein, or to add any other provision with respect to matters or
questions arising under this Agreement which will not be inconsistent with the
provisions of this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
in no event be amended to change the limited liability of the Beneficiaries
without the vote or consent of all of the Beneficiaries, nor shall this
Agreement be amended to diminish the rights or benefits to which any of the
Managing Trustee or Beneficiaries are entitled under the provisions of this
Agreement, without the consent of all of the Beneficiaries who would be
adversely affected thereby, and in the case of the Managing Trustee being
singularly affected, then by the Managing Trustee.

 

11.2        Effect of Amendment. Upon the execution of any such declaration of
amendment by the Managing Trustee, this Agreement shall be deemed to be modified
and amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties, and immunities of the Managing Trustee and the
Beneficiaries under this Agreement with respect to the Trust shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall be thereby deemed to be part of the terms and conditions of this
Agreement for any and all purposes.

 

11.3        Managing Trustee’s Declining to Execute Documents. If, in the
reasonable opinion of the Managing Trustee, any document required to be executed
pursuant to the terms of Section 14.2 hereof adversely affects any right,
obligation, immunity or indemnity in favor of the Managing Trustee under this
Agreement, the Managing Trustee may in its discretion decline to execute such
document.

 

Article XII

MISCELLANEOUS PROVISIONS

 

12.1        Filing Documents. This Agreement shall be filed or recorded in such
office or offices as the Managing Trustee may determine to be necessary or
desirable. A copy of this Agreement and all amendments thereof shall be
maintained in the office of the Managing Trustee. The Managing Trustee shall
file or record any amendment of this Agreement and any instrument which relates
to any change in the office of the Managing Trustee.

 

20

 

 

12.2        Beneficiaries Have No Rights or Privileges as Holders of Fund Units.
Except as expressly provided in this Agreement or under applicable law, the
Beneficiaries shall have no rights or privileges attributable to their former
status as holders of Fund Units.

 

12.3        Laws as to Construction. The Trustees, and the Beneficiaries (by
their acceptance of any distributions made to them pursuant to this Agreement),
consent and agree that this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California, without reference
to the choice of law principles thereof.

 

12.4        Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 

12.5        Notices. Any notice or other communication shall be in writing and
shall be deemed to have been sufficiently given, for all purposes, when
delivered personally or sent by fax or 48 hours after being sent by a
nationally-recognized courier or deposited in the U.S. mail, as certified or
registered mail, with postage prepaid.

 

If to the Managing Trustee:

 

Cornerstone Industrial Properties, LLC

1920 Main Street., Suite 400

 

Irvine, California 92614

 

If to a Beneficiary:

 

The address of such Beneficiary as shown in the records of the Trust.

 

12.6       Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 

[The remainder of this page is left intentionally blank.]

 

21

 

 

IN WITNESS WHEREOF, the Managing Member of the Grantor have caused this
Agreement to be executed by an authorized officer, and the Trustees hereunder
have executed this Agreement, as Trustees and not as individuals, as of the date
first set forth herein.

 

GRANTOR:               Cornerstone Realty Fund, LLC                 By:
Cornerstone Industrial Properties, LLC,       a California limited liability
company, its Managing Member                   By: Cornerstone Ventures, Inc.,  
      a California corporation, Its Manager                     By: /s/ Terry G.
Roussel           Terry G. Roussel, President  

 

MANAGING TRUSTEE:           Cornerstone Industrial Properties, LLC           By:
Cornerstone Ventures, Inc.,     a California corporation, Its Manager          
  By: /s/ Terry G. Roussel       Terry G. Roussel, President  

 

22

 

 

EXHIBIT A

 

BILL OF SALE, ASSIGNMENT, ACCEPTANCE

AND ASSUMPTION AGREEMENT

 

1

 